J-S27020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VAUGHN MOORE,                              :
                                               :
                       Appellant               :   No. 2692 EDA 2019

        Appeal from the Judgment of Sentence Entered August 13, 2019
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0003807-1995


BEFORE:      SHOGAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                              FILED JULY 08, 2020

        Vaughn Moore (Appellant) appeals from the judgment of sentence

imposed in the Chester County Court of Common Pleas, following the

revocation of his parole and probation. Contemporaneous with this appeal,

Appellant’s attorney, C. Curtis Norcini, Esquire, has filed a petition to withdraw

from representation and an Anders brief. See Anders v. California, 386
U.S. 738 (1967); Commonwealth v. Santiago 978 A.2d 349 (Pa. 2009).

The sole issue in the Anders brief asserts Appellant’s violation of probation

hearing was untimely.        For the reasons below, we affirm the judgment of

sentence, and grant counsel’s petition to withdraw.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S27020-20



        On June 6, 1996, following a jury trial, Appellant was convicted of

robbery, criminal conspiracy, possessing an instrument of crime (PIC),

prohibited offensive weapons, and false imprisonment1 for his participation in

an armed robbery of a Burger King restaurant. The trial court sentenced him

on July 22, 1996, to the following: (1) nine to 18 years’ imprisonment for

robbery; (2) a concurrent five to 10 years’ imprisonment for conspiracy; (3)

consecutive terms of five years’ probation for both PIC and prohibited

offensive weapons; and (4) a consecutive term of two years’ probation for

false imprisonment.       Thus, Appellant’s aggregate sentence was nine to 18

years’ imprisonment followed by 12 years’ probation.

        Appellant’s judgment of sentence was affirmed on direct appeal, and the

Pennsylvania Supreme Court denied allocatur review on May 17, 2000.

Commonwealth v. Moore, 3027 PHL 1996 (unpub. memo.) (Pa. Super.

2000), appeal denied, 82 M.D. Alloc. 2000 (Pa. 2000).            On May 4, 2001,

Appellant filed a timely pro se petition for relief pursuant to the Post Conviction

Relief Act (PCRA).2 Although counsel was appointed, it appears no further

action was taken on the petition.3             Thereafter, on September 20, 2013,
____________________________________________


1 18 Pa.C.S. §§ 3701(a)(1)(ii), 903(a)(1), 907(b), 908(a), and 2903,
respectively.

2   42 Pa.C.S. §§ 9541-9546.

3We note that after the notice of appeal was filed in the present case, the trial
court “discovered that there remains an outstanding [PCRA] matter.” Order,
11/22/19, at 1. Thus, the court directed present counsel to review the matter



                                           -2-
J-S27020-20



Appellant filed a motion seeking to correct an illegal sentence nunc pro tunc,

which the trial court denied on October 2, 2013.

       In December of 2018, after Appellant completed serving his sentence

for the robbery and conspiracy charges, the trial court issued a bench warrant

for his arrest, alleging he violated the terms of his probationary sentence on

the remaining counts.        A violation of probation hearing was conducted on

February 11, 2019. The trial court found Appellant had violated the terms of

his supervision and imposed the following sentence:              (1) 23 months’

imprisonment for PIC, (2) a consecutive term of five years’ probation for

prohibited offensive weapons; and (3) a concurrent term of two years’

probation for false imprisonment.          Appellant was subsequently paroled on

March 12, 2019.

       Thereafter, on June 14, 2019, the trial court issued another bench

warrant for Appellant’s arrest based upon alleged technical violations of his

supervision, specifically his failure to report to his probation/parole officer, his

change of address without permission, and his failure to pay costs, fines and

restitution. Appellant was arrested on July 9th and a Gagnon I hearing4 was
____________________________________________


with Appellant and file either an amended petition or Turner/Finley “no
merit” letter within 60 days. Id. See Commonwealth v. Turner, 544 A.2d
927 (Pa. 1988); Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988)
(en banc).

4 Gagnon v. Scarpelli, 411 U.S. 778 (1973).             This Court explained the
revocation proceedings as follows:




                                           -3-
J-S27020-20



conducted on July 15th. Appellant’s Gagnon II revocation hearing was held

on August 13, 2019, at which time Appellant was represented by Kathleen

Boyer, Esquire, of the Chester County Public Defender’s Office.      Appellant

admitted he was in technical violation of the terms of his supervision, and the

trial court revoked both his parole and probation.      N.T. Revocation Hr’g,

8/13/19, at 5, 15. Upon the revocation of parole on the PIC charge, the court

sentenced Appellant to his back time of 20 months and 17 days’ imprisonment.

Upon the revocation of probation on the charges of prohibited offensive

weapons and false imprisonment, the court reinstated Appellant’s prior

probationary sentences: five years consecutive probation for the weapons

charge and two years concurrent probation for false imprisonment. Appellant

filed a timely pro se notice of appeal.5
____________________________________________


       When a parolee or probationer is detained pending a revocation
       hearing, due process requires a determination at a pre-
       revocation hearing, a Gagnon I hearing, that probable cause
       exists to believe that a violation has been committed. Where a
       finding of probable cause is made, a second, more comprehensive
       hearing, a Gagnon II hearing, is required before a final
       revocation decision can be made.

Commonwealth v. Ferguson, 761 A.2d 613, 617 (Pa. Super. 2000)
(citations omitted).

5 The record does not indicate why Attorney Boyer did not file the notice of
appeal. In any event, the court clerk properly docketed Appellant’s pro se
notice of appeal.    See Pa.R.Crim.P. 576(A)(4) (if represented criminal
defendant submits for filing notice of appeal that has not been signed by his
attorney, clerk of courts shall accept it for filing and copy of time-stamped
document shall be forwarded to defendant’s attorney and Commonwealth
within 10 days); Commonwealth v. Wooden, 215 A.3d 997, 1000 (Pa.



                                           -4-
J-S27020-20



       On September 20, 2019, the trial court directed Appellant to file a

concise statement or errors complained of on appeal pursuant to Pa.R.A.P.

1925(b).     In compliance with that order, on October 8th, Assistant Public

Defender, Maria Heller, Esquire, filed a statement indicating her intent to file

an Anders brief on appeal.6          Thereafter, on November 22, 2019, the trial

court filed a statement pursuant to Pa.R.A.P. 1925(a), noting there were “no

issues raised on appeal” for the court to address. Statement of the Court,

11/22/19, at 2.

       That same day, the trial court entered an order directing Attorney Heller

to review the outstanding PCRA matter filed in May of 2001.7          The court

ordered counsel, within 60 days, to either file an amended petition or a

Turner/Finley “no merit” letter. Order, 11/22/19, at 2-3. Upon her review

of the PCRA matter, Attorney Heller discovered a conflict of interest because

Appellant had asserted trial counsel, a member of her same office, was

ineffective. Attorney Heller’s Application for Leave to Withdraw as Attorney of

Record, 12/11/19, at 1.         Subsequently, the trial court appointed present
____________________________________________


Super. 2019) (although defendant’s attorney remained as counsel of record,
it was proper for trial court clerk to docket defendant’s pro se notice of
appeal).

6 See Pa.R.A.P. 1925(c)(4) (“In a criminal case counsel may file of record and
serve on the judge a statement of intent to file an Anders/Santiago brief in
lieu of filing a Statement.”).

7The court noted that after Appellant filed the pro se petition on May 4, 2001,
two separate attorneys were appointed, but no further action was take on the
matter. Order, 11/22/19, at 1.


                                           -5-
J-S27020-20



counsel, Attorney Norcini, to represent Appellant in both the revocation and

PCRA matters. Order, 12/19/19.

      On January 14, 2020, Attorney Norcini filed an application in this Court

to postpone the briefing schedule pending the disposition of Appellant’s PCRA

matter. Appellant’s Application to Postpone Filing of Brief Pending Disposition

of PCRA Petition, 1/14/20, at 2 (unpaginated).        This Court entered a per

curiam order on April 7, 2020, denying the application “without prejudice to

[] Appellant’s right to again raise the issues . . . before the [merits] panel . .

. or by raising the issues in [ ] Appellant’s brief.” Order, 4/7/20. Attorney

Norcini did not revisit the ruling in a separate filing; rather, as noted above,

he filed a motion to withdraw as counsel and an Anders brief.

      When counsel files a petition to withdraw and accompanying Anders

brief, we must first examine the request to withdraw before addressing any of

the substantive issues raised on appeal. Commonwealth v. Bennett, 124
A.3d 327, 330 (Pa. Super. 2015).       An attorney seeking to withdraw from

representation on appeal

      must: 1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the brief to the defendant; and 3) advise the defendant that he
      or she has the right to retain private counsel or raise additional
      arguments that the defendant deems worthy of the court’s
      attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc). Pursuant to Santiago, counsel must also:



                                      -6-
J-S27020-20


      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.
Id., quoting Santiago, 978 A.2d at 361.

      Here, Attorney Norcini’s brief and petition comply with the technical

requirements of Anders and Santiago. See Cartrette, 83 A.3d at 1032.

Moreover, Attorney Norcini attached a copy of a letter he sent to Appellant,

advising him of his right to proceed with newly retained counsel or pro se and

raise any additional points for this Court’s attention. Appellant has not filed

any response.    Therefore, we proceed to examine the issue identified by

Attorney Norcini in the Anders brief, and then conduct “a full examination of

all the proceedings, to decide whether the case is wholly frivolous.”       See

Commonwealth v. Yorgey, 188 A.3d 1190, 1196 (Pa. Super. 2018) (en

banc) (quotation omitted). If we agree with counsel’s assessment, “we may

grant counsel's request to withdraw and dismiss the appeal[.]” Id. (citation

omitted).

      The sole issue identified in the Anders brief is Appellant’s contention

that his revocation hearing was untimely convened.         Anders Brief at 9.

Appellant maintains that because the hearing was conducted more than 30

days after he was taken into custody for alleged violations of his supervision,

the trial court “violated his right to a speedy violation hearing.” Id.

                                      -7-
J-S27020-20


      Our review of a judgment of sentence imposed following the revocation

of probation is limited to the following:

      the validity of the revocation proceedings, the legality of the
      sentence imposed following revocation, and any challenge to the
      discretionary aspects of the sentence imposed.

Commonwealth v. Wright, 116 A.3d 133, 136 (Pa. Super. 2015) (citation

omitted). When appealing from a judgment of sentence imposed following

the revocation of parole, “the proper issue . . . is whether the revocation court

erred, as a matter of law, in deciding to revoke parole and, therefore, to

recommit the defendant to confinement.” Commonwealth v. Kalichak, 943
A.2d 285, 291 (Pa. Super. 2008).

      Pennsylvania Rule of Criminal Procedure 708 provides, in relevant part:

      (B) Whenever a defendant has been sentenced to probation or . .
      . or placed on parole, the judge shall not revoke such probation .
      . . or parole as allowed by law unless there has been:

         (1) a hearing held as speedily as possible at which the
         defendant is present and represented by counsel; and

         (2) a finding of record that the defendant violated a
         condition of probation, . . . or parole.

Pa.R.Crim.P. 708(B)(1)-(2).

      Although Appellant claims “the standard rule is [the hearing must be

held] within 30 days after arrest[,]” he provides no support for this contention.

See Appellant’s Notice of Appeal, 9/11/19. Rather, this Court has explained:

            The language “speedily as possible” has been interpreted to
      require a hearing within a reasonable time. Rule 708 does not
      establish a presumptive period in which the Commonwealth must
      revoke probation; but instead, the question is whether the delay
      was reasonable under the circumstances of the specific case and

                                      -8-
J-S27020-20


       whether the appellant was prejudiced by the delay. The relevant
       period of delay is calculated from the date of conviction or entry
       of guilty plea to the date of the violation hearing.

              In evaluating the reasonableness of a delay, the court
       examines three factors: the length of the delay; the reasons for
       the delay; and the prejudice resulting to the defendant from the
       delay. The court must analyze the circumstances surrounding the
       delay to determine if the Commonwealth acted with diligence in
       scheduling the revocation hearing. Prejudice in this context
       compromises the loss of essential witnesses or evidence, the
       absence of which would obfuscate the determination of whether
       probation was violated, or unnecessary restraint of personal
       liberty.

Commonwealth v. Clark, 847 A.2d 122, 123–24 (Pa. Super. 2004) (citations

omitted).

       Preliminarily, we note, as Attorney Norcini pointed out in the Anders

brief, that Appellant did not challenge the timeliness of his violation hearing

before the trial court. See Anders Brief at 9. For that reason, this claim is

waived.     See Pa.R.A.P. 302(a) (“Issues not raised in the lower court are

waived and cannot be raised for the first time on appeal.”); Commonwealth

v. Collins, 424 A.2d 1254, 1255 (Pa. 1981) (holding appellant waived claim

that “he was denied a speedy revocation hearing” when he failed to object

during the revocation hearing).

       Nevertheless, even if we were to address this claim, we would conclude

it is meritless. A bench warrant was issued for Appellant’s alleged violations

on June 18, 2019. Appellant was taken into custody on July 9, 2019.8 His
____________________________________________


8We note the trial court states the warrant was “returned served on July 10,
2019.” Statement of the Court, 11/22/19, at 1. However, Appellant was



                                           -9-
J-S27020-20



Gagnon I hearing was held on July 15, 2019, and his revocation hearing was

conducted on August 13, 2019 — only 35 days after he was incarcerated. We

cannot conclude that this delay is unreasonable.             Furthermore, because

Appellant agreed he was in violation of the terms of his supervision, he is

unable to demonstrate any prejudice due to the perceived delay. See Clark,
847 A.2d at 124. Therefore, we agree with Attorney Norcini’s assessment that

this claim is meritless.

       Moreover, our independent review of the record reveals no non-frivolous

issues to be raised on appeal.           Accordingly, we affirm the judgment of

sentence and grant Attorney Norcini’s petition to withdraw.9

       Judgment of sentence affirmed.              Petition to withdraw as counsel

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2020


____________________________________________


given credit for time-served from July 9th. N.T., Revocation H’rg, at 15.
Therefore, we presume he was incarcerated on that date.

9 We note, however, that Attorney Norcini has moved to withdraw only from
the appeal of the revocation proceedings. He continues to represent Appellant
in the outstanding PCRA matter.


                                          - 10 -